GATE'S, P. J.
(dissenting.)' I agree with the opinion except that portion which holds that mandamus is not the proper remedy.
Section 3006, Rev. Code 1919, provides (italics mine) :
“The writ of mandamus may be issued by the Supreme and circuit courts, to any inferior tribunal, corporation, board, or person, to compel the performance of an act which the law specially enjoins as a duty resulting from an office, trust, or station; or to compel the admission of a party to the use and enjoyment of a right or office to which he is entitled, and from which he is unlawfully precluded by such inferior tribunal, corporation, board or person.”
The law lays upon defendants the duty of maintaining a school. The majority opinion holds that the removal of the schoolhouse was without authority of law. It follows that it was the duty of the school board to maintain the school at the original site. Therefore it follows that the act sought to be enforced is an act which the law specially enjoins as a duty resulting from an office, trust, or station. I think the judgment of the trial court should be reversed.